                                                                                                        FILED
                                                                                                       NOV 02 2018
              1                                                                                       SUSAN Y. SOONG
                                                                                                  CLERK, U.S. DISTRICT COUFIT
              2                                    UNITED STATES DISTRICTCOURT NOR™ DISTRICT OF CALIFORNIA
              3                                 NORTHERN DISTRICT OF CALIFORNIA

              4

              5     IN THE MATTER OF                                1
              6     Steven Alan Weinkauf, State Bar #91421
                                                                                                 190MISC
                                                                           ORDER TO SHOW CAUSE RE
              7                                                            SUSPENSION FROM MEMBERSHIP
                                                                           IN GOOD STANDING OF THE BAR
              8                                                            OF THE COURT

              9

             10

             11   TO: Steven Alan Weinkauf, State Bar # 91421

       a     12           You are enrolled as a member of the bar of the Northern District of California. Notice has been
t:
 p     E
 o           13   received by the Chief Judgeof the United States District Courtfor the Northern Districtof California that
U
 o
       u
       Cm
             14   your status as a member of the State Bar of Californiahas been modifiedas follows:
 00    O

o      o
             15   Suspended by the State Bar Court following a criminal conviction effective July 23, 2018.
 00
 (D
       "oo
s 5
C/!)
             16           Effectivethe date of this order, your membership in the bar of this Court is suspended on an
TD     B
 <D    <L>
             17   interim basis pursuantto Civil Local Rule ll-7(b)(l). On or before November 29,2018, you may file a
'a     •g
        o
o
             18   response to this Order meeting the requirements of Civil Local Rule 11-7(b)(2), which may be viewed on

             19   the Court's website at cand.uscouils.gov. If you fail to file a timely and adequate response to this Order,

             20   you will be suspended from membership without further notice.

             21           If you are disbarred, suspended or placed on disciplinary probation by this Courtand are later

             22   restored to active membership in the State Bar of California, you may apply for reinstatement pursuant to

             23   CivilLocal Rule 11-7(b)(3). The Clerkshall close this file on or afterNovember 29,2018, absentfurther

             24   order of this Court.

             25           IT IS SO ORDERED.

             26   Dated: November 2, 2018

             27
                                                                            JAMES nt^ATO
             28                                                             United ^tes District Judge
